The draft assigned by A. A. DeLoach, President, with bill of lading attached, was in evidence without objection, as was also the testimony that "the handwriting purporting to be the signature of A. A. DeLoach on both draft and bill of lading, was the same handwriting as the signature to his evidence in the deposition taken in this action." This deposition was also in evidence without objection. It was therefore error to exclude the evidence offered "that the draft and bill of lading came to the bank in New Bern in the course of business in a letter purporting to be sent by the payees," because of the absence of proof that it was in the handwriting of the plaintiff. The evidence already admitted as to the genuineness of the signature of A. A. DeLoach on the draft and to the assignment of the bill of lading, was sufficient to go to the jury, and it is immaterial who sent to the bank the letter enclosing them, whether the plaintiff or someone else. If the letter came in the course of business, with the draft and bill of lading duly assigned to the plaintiff by A. A. DeLoach, with       (124) instructions to hold the same for the plaintiffs, the possession of the papers by the bank was prima facie a possession of them as trustee or agent for the plaintiffs, and there would be a presumption that the plaintiffs were the owners of the draft and bill of lading. This evidence was offered to show ownership in the plaintiffs. In its exclusion there was.
ERROR.
Cited: Maddox v. R. R., 115 N.C. 644.